COOK, Judge
(dissenting):
I do not agree with the majority’s condemnation of a post-conviction interview with an accused for sentence purposes, without the presence of his counsel. American Bar Association Standards, upon which the majority have often relied for guidance in other aspects of a criminal trial, recommend a probation report before sentence. The official commentary accompanying the standards sanctions the common practice of probation officers to interview the convicted accused without the presence of defense counsel. ABA Standards Relating to Sentencing Alternatives and Procedures, Informational Basis for Sentence, p. 200 (Approved Draft, 1968).
Among other things the commentary notes that the adversary mode is “not appropriate” for that part of the sentence proceeding (§ 4.1(a)), and that most probation reports “depend in large part on information acquired from the accused” (§ 4.2(a)). In fact, Victor H. Evjen, Assistant Chief of Probation, Administrative Office of the United States Courts, who was cited with approval in the ABA commentary (§ 4.2(b)), advises that, whenever possi*49ble, the accused “should be seen more than once,” and he should be encouraged “to give his own interpretation of the circumstances, motivations, and causal factors underlying” the offense of which he was convicted. Evjen, Some Guidelines in Preparing Presentence Reports, 37 F.R.D. 177, 178, 180 (1965). Further, in enumerating the responsibility of defense counsel in regard to sentence, the ABA Standards are significantly silent about counsel’s attendance at an interview between the accused and the probation officer (§ 5.3, Duties of counsel). In United States v. Coulter, 3 U.S.C.M.A. 657, 660, 14 C.M.R. 75, 78 (1954), one of the cases now condemned by the majority as ill-founded, the Court noted with approval a commentator’s analogy of the “probation report in civilian practice” with the military’s post-trial sentence review. See also United States v. Lanford, 6 U.S.C.M.A. 371, 386, 20 C.M.R. 87, 102 (1955) (Brosman, J., concurring). As the majority concede, Article 31, Uniform Code of Military Justice, 10 U.S.C. § 831, does not require preliminary warnings during the post-trial interview. Accordingly, as there is no constitutional or statutory basis for this Court to impose such a duty during the post-trial interview,1 I would not impose that requirement upon the interviewer. Consequently, I discern no justification in either the provisions of the Uniform Code of Military Justice or in civilian practice and policy to invalidate what this Court has previously approved as consistent with, and in furtherance of, the Uniform Code and the Manual for Courts-Martial, United States, 1969 (Revised edition).

. Obviously, the services involved can impose such a requirement by the promulgation of an appropriate regulation.